Mr. Justice Tantis delivered the opinion of the court: Lloyd G. Brown, a member of the Howitzer Co. 130th Inf. I. N". G., was in the military bus-fire accident that occurred near Pana, Ill., on July 26, 1933. A Military Medical Board examined claimant at Camp Grant on August 8,1934, and reported there was no permanent disability. Claimant testified he agreed with that report. The record discloses that claimant was a married man with one child ten months old at the time of the hearing. He operates a small truck farm and estimates his earning at approximately $300.00 per year. In the military bus-fire he suffered burns to both ears, his right leg was sprained and his side was also bruised. Following his return from Camp Grant he was unable to perform his usual duties for a period of about three weeks. The record indicates that claimant merits an allowance for three and one-half weeks temporary disability. If the Compensation Act rules were applied a minimum allowance of $7.50 per week would be increased to $11.00 because of one child under sixteen years of age. An allowance will be made upon this basis and an award is hereby entered in favor of claimant in the sum of Thirty-six and 75/100 Dollars ($36.75).